Title: From James Madison to James Maury, 20 February 1821
From: Madison, James
To: Maury, James


                
                    Dr. Sir
                    Feby. 20. 1821
                
                Your favor enclosing Act. Sales & invoice came safe to hand. The articles sent are liable to no objection except that some of them are rather of a superior sort & of course, price, than was in view. I have arranged with Mr. Mackay, the balance due from me so as [to] stand debited in his books for it.
                The sales of the Tobo. did not fully meet expectation. That of the best quality it was thought wd. have equalled the price of the James River, and the difference in the prices of the different Hhds was less than the supposed

difference in their qualities. I am afraid that a distinction is made in England, between Tobo. going from Rappahannock & from James River, to the disadvantage of the former; tho’ of the same quality, from the same soil, and such as would sell at Richd at the same price. If this be the case, I must send my future Crops to the latter place whether to be there shipped or sold. One of the motives for sending the last Crop to Fredg. was that it saves nearly half the expense of transportation; and it was presumed that its quality alone wd. determine its price in the foreign market. Be so good as to favor me with an early line of information on this subject. My late crop of Tobo. is of the best quality the year on the whole having been favorable, and the soil such as you know.
            